2017 IL App (1st) 153516

                                                                            SIXTH DIVISION
                                                                            February 3, 2017

No. 1-15-3516

BLACKSTONE CONDOMINIUM ASSOCIATION,                         )               Appeal from the
                                                            )               Circuit Court of
       Plaintiff-Appellant,                                 )               Cook County.
                                                            )
v.                                                          )               No. 14 M1 125041
                                                            )
MAYA SPEIGHTS-CARNEGIE,                                     )               Honorable
                                                            )               John Allegretti,
       Defendant-Appellee.                                  )               Judge Presiding.

       JUSTICE ROCHFORD delivered the judgment of the court, with opinion.
       Presiding Justice Hoffman and Justice Cunningham concurred
       in the judgment and opinion.

                                           OPINION

¶1     Plaintiff-appellant, Blackstone Condominium Association, appeals the denial of its

attorney fee petition. We affirm.

¶2     Defendant-appellee, Maya Speights-Carnegie, was the owner of a condominium unit

located at 6509 S. Blackstone Avenue, Unit 1, in Chicago. On October 6, 2011, plaintiff filed a

forcible entry and detainer action against defendant for failure to pay her condominium

assessments. The trial court entered an order for possession, after which defendant filed a motion

to vacate. In the interim, the unit was foreclosed upon by Chase Home Finance, LLC. The

motion was granted, and the order for possession was vacated on March 30, 2012. Plaintiff

decided to not proceed with the forcible entry and detainer action because defendant no longer

had a possessory interest in the unit.

¶3     On April 29, 2014, plaintiff filed a complaint against defendant, alleging she had failed to

pay condominium assessments, from February 2010 through January 2012, in violation of

section 9(a) of the Condominium Property Act, which provides that “[i]t shall be the duty of each

unit owner including the developer to pay his proportionate share of the common expenses
No. 1-15-3516

commencing with the first conveyance.” 765 ILCS 605/9(a) (West 2014). Plaintiff sought $6,396

in damages, plus attorney fees and costs. On the civil action cover sheet, filed with the

complaint, plaintiff characterized its complaint as being one of breach of contract. The case was

assigned to a general small claims courtroom.

¶4     A bench trial was held on April 8, 2015, after which the trial court entered judgment in

favor of plaintiff in the amount of $4,301, plus costs. Defendant filed a motion for

reconsideration, and the trial court reduced the judgment to $2,913.

¶5     On August 7, 2015, plaintiff filed its petition for attorney fees. On November 29, 2015,

the trial court denied plaintiff’s petition, finding that the underlying action was for breach of

contract, but that plaintiff had failed to produce a written instrument or condominium declaration

providing for attorney fees in the event of a breach by defendant.

¶6     Plaintiff filed this timely appeal.

¶7     “Illinois follows the ‘American rule,’ which prohibits prevailing parties from recovering

their attorney fees from the losing party, absent express statutory or contractual provisions.

[Citation.] Accordingly, statutes which allow for such fees must be strictly construed as they are

in derogation of the common law.” Sandholm v. Kuecker, 2012 IL 111443, ¶ 64.

¶8     Plaintiff argues that it incurred attorney fees while litigating its breach of contract action

against defendant to recover her share of the condominium assessments she had defaulted on,

and that it is entitled to recovery of those attorney fees from defendant under section 9.2(b) of the

Condominium Property Act, which states:

       “Any attorneys’ fees incurred by the Association arising out of a default by any unit

       owner, his tenant, invitee or guest in the performance of any of the provisions of the

       condominium instruments, rules and regulations or any applicable statute or ordinance


                                                -2-
No. 1-15-3516

       shall be added to, and deemed a part of, his respective share of the common expense[s].”

       765 ILCS 605/9.2(b) (West 2014).

¶9     Plaintiff argues that, under section 9.2(b), the attorney fees here became part of

defendant’s unpaid share of the common expenses, which were recoverable by plaintiff.

However, we note that section 9.2(b) does not explicitly provide for how plaintiff is to recover

defendant’s unpaid share of the common expenses, including attorney fees. Board of Directors of

Warren Boulevard Condominium Ass’n v. Milton, 399 Ill. App. 3d 922 (2010), is informative as

to how such common expenses may be recovered. In Milton, we held that the relevant statutory

provisions of the Condominium Property Act (765 ILCS 605/1 et seq. (West 2008)), and the

Forcible Entry and Detainer Act (735 ILCS 5/9-101 et seq. (West 2008)), set forth the

appropriate procedure available to a condominium association for remedying a default in the

obligations of a unit owner. Milton, 399 Ill. App. 3d at 923-24. Specifically, we noted that

sections 9(g)(1) and 9(h) of the Condominium Property Act (765 ILCS 605/9(g)(1), (h) (West

2008)), provide that, if a unit owner fails to make a timely payment of common expenses, the

amount due shall constitute a lien on the interest of the unit owner in the property, which may be

foreclosed upon by the board of managers of the condominium association. Milton, 399 Ill. App.

3d at 924. We also noted that section 9.2(a) of the Condominium Property Act (765 ILCS

605/9.2(a) (West 2008)), titled “Other remedies,” alternatively provides that the board of

managers may maintain an action for possession against the defaulting unit owner under the

Forcible Entry and Detainer Act (735 ILCS 5/9-101 et seq. (West 2008)). Milton, 399 Ill. App.

3d at 924.

¶ 10   Milton, thus, indicates that, once a unit owner fails to pay her share of the common

expenses, the amount due becomes a lien on the unit owner’s interest in the property, and the


                                              -3-
No. 1-15-3516

condominium association has the option under the Condominium Property Act and the Forcible

Entry and Detainer Act of filing a foreclosure action or a forcible entry and detainer action

against the unit owner.

¶ 11   In the present case, plaintiff initially filed a forcible entry and detainer action against

defendant in October 2011 for failure to pay her condominium assessments, but decided not to

proceed on that action after defendant’s unit was foreclosed on by Chase Home Finance, LLC,

and she lost possession. Instead, plaintiff filed a breach of contract action against defendant in

April 2014, and won a judgment of $4,301 plus costs, which later was reduced to $2,913. As

plaintiff pursued a contract theory of recovery against defendant, instead of a statutory theory of

recovery under either the Condominium Property Act, or the Forcible Entry and Detainer Act,

plaintiff cannot avail itself of any attorney fee remedies permitted under those acts. In the

absence of a statutory basis for the recovery of its attorney fees, plaintiff may only recover those

fees pursuant to contract. Sandholm, 2012 IL 111443, ¶ 64. Only those fees that are reasonable

will be allowed, the determination of which is left to the sound discretion of the trial court.

Kaiser v. MEPC American Properties, Inc., 164 Ill. App. 3d 978, 983 (1987). Here, however, as

correctly noted by the trial court, plaintiff has failed to identify any written instrument or

condominium declaration, i.e., any contract, providing for its recovery of attorney fees in this

action against defendant. Accordingly, the trial court committed no abuse of discretion in

denying plaintiff’s fee petition.

¶ 12   Affirmed.




                                               -4-